Ingram, Justice.
The only enumerated error in this appeal is that the trial court erred and abused its discretion in modifying the visitation rights of the appellee under a final divorce decree as there was no evidence to show there had been a change of conditions since the date of the decree which substantially affected the welfare of the children.
The final decree provides for the father to have "reasonable visitation rights” as opposed to specific visitation periods. The trial court carefully considered the testimony of both parties and was authorized, but not required, to find there had been a denial of reasonable visitation rights to the father. The trial court modified the final decree to require specific visitation periods and the terms of its modification order are fair and reasonable.
This case is controlled' by the ruling in Davis v. *799Coggins, 232 Ga. 508, 509 (207 SE2d 490) (1974), and Howell v. Howell, 232 Ga. 537 (207 SE2d 492) (1974). We find no abuse of discretion by the trial court in this case.
Submitted April 5, 1976
Decided May 5, 1976.
Paul W. Calhoun, Jr., for appellant.
George E. Argo, for appellee.

Judgment affirmed.


All the Justices concur.